  8:20-cr-00203-RFR-SMB Doc # 52 Filed: 09/23/20 Page 1 of 1 - Page ID # 107




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )                 8:20CR203
                                           )
      vs.                                  )
                                           )
CURTIS KEARNES,                            )                  ORDER
JALYSSA HARLAN,                            )
                                           )
                    Defendants.


       This matter is before the court on the defendant Jalyssa Harlan’s unopposed
Motion to Continue Trial [51]. Counsel needs additional time to work out a resolution of
this matter. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [51] is granted, as follows:

      1.     The jury trial, for both defendants, now set for September 28, 2020 is
             continued to December 7, 2020.

      2.     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
             of justice will be served by granting this continuance and outweigh the
             interests of the public and the defendants in a speedy trial. Any additional
             time arising as a result of the granting of this motion, that is, the time
             between today’s date and December 7, 2020, shall be deemed
             excludable time in any computation of time under the requirement of the
             Speedy Trial Act. Failure to grant a continuance would deny counsel the
             reasonable time necessary for effective preparation, taking into account
             the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: September 23, 2020.

                                               BY THE COURT:


                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
